Citation Nr: 1110271	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-38 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee scar.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for bilateral foot disability, to include calluses, bunions and plantar fibroma.

4.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2009.  A statement of the case was issued in September 2009, and a substantive appeal was received in October 2009. 

Although the Veteran initiated a claim of entitlement to service connection for bilateral knee scar, the Board has redescribed the issue above as entitlement to service connection for left knee scar.  The Board notes that entitlement to service connection for right knee laceration scars was granted by a Decision Review Officer (DRO) rating decision in September 2009.	

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left knee scar related to his active duty service. 

2.  The Veteran's current bilateral knee disability is not causally related to injury to the knees suffered during service, nor is current bilateral knee disability otherwise causally related to service. 

3.  The Veteran's current bilateral foot disability is not causally related to injury to the knees suffered during service, nor is current bilateral foot disability otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  A left knee scar was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Bilateral knee disability was not incurred in or aggravated by service, nor may such disability be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Bilateral foot disability was not incurred in or aggravated by service, nor may such disability be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA knee and scar examinations in connection with these claims, and the examination reports are detailed and fully adequate to allow for appellate review at this time.   

The Board acknowledges that a VA examination has not been conducted in connection with the bilateral foot disability claim.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, after reviewing the record, the Board finds that the McLendon criteria for an examination have not been met with regard to the bilateral foot disability claim.  There is no evidence of an event, injury or disease during service.  Service records show that the Veteran denied foot problems and that his feet were clinically evaluated as normal.  To the extent that any express or implied assertions by the Veteran go to the question of foot problems during service, as hereinafter more fully explained, the Board does not find such assertions to be credible.  As such, a VA foot examination is not required.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the left knee scar, bilateral knee disability, and bilateral foot disability claims at this time.  With regard to the psychiatric disability issue, it is anticipated that VA's duty to assist the Veteran will be fully met as a result of actions directed in the remand section of this decision. 

Analysis

The Veteran is claiming entitlement to service connection for left knee scar.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Left Knee Scar

The Board acknowledges that a June 1963 service treatment record 
shows that the Veteran had been involved in a motor vehicle accident in June 1963 and suffered lacerations to both knees.  The Board notes that service connection has already been established for a right knee scar as residual of such injury.  

However, the preponderance of the evidence is against a finding that the Veteran currently has a left knee scar.  When the Veteran was afforded a VA examination in August 2009, the VA examiner did document the Veteran's right knee scar, but observed that there are no visible scars on the left knee.  This item of evidence is especially significant since the examination was conducted for the express purpose of ascertaining whether there was such a scar.  The Board finds that this report by a trained medical professional is entitled to more weight than any pertinent assertions by the Veteran as to a current left knee scar.  The Board also notes that the 2009 examination finding is consistent with the October 1963 report of separation examination which shows that only a right knee scar was noted.  

The evidence does show that lacerations of both knees were reported in 1963.  However, as noted above, the fact that an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  In this case, there is no current left knee scar.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

In sum, as there is no current left knee scar, entitlement to service connection is not warranted. 

Bilateral Knee Disability

As noted above, there is evidence of inservice injury to the knees.  Specifically, the Veteran suffered such injury in connection with a 1963 motor vehicle accident.  The record also shows evidence of current bilateral knee disability.  Specifically, VA examination in August 2009 resulted in a diagnosis of bilateral degenerative joint disease.  The question, therefore, is whether the current bilateral knee disability is causally related to the knee injuries suffered during service in June 1963.  The pertinent service treatment record refers to lacerations with no artery or nerve involvement.  Service treatment records do not document any subsequent knee complaints.  At the time of the Veteran's discharge examination in October 1963, he specifically denied a trick or locked knee, arthritis, or any bone, joint or other deformity.  On examination, his lower extremities were clinically evaluated as normal (other than a right knee scar).  

Post-service evidence does not include any reference to knee complaints or findings for many years after service.  The Veteran filed his claim in March 2008 for unrelated disorders, and then amended his claim in July 2008 to include bilateral knee pain.  

The Veteran was afforded a VA examination in August 2009 in connection with his bilateral knee disability claim.  The report of this examination shows that the claims file was available for review.  X-ray studies revealed mild degenerative changes.  The examiner's discussion included mention that there were no records of knee complaints or treatment for many years after the inservice accident.  The examiner further commented that the Veteran had many comorbid conditions, and was over 60 years of age.  The examiner also commented that the Veteran's obesity was also a contributing factor to the degenerative changes of the knees.  The examiner concluded that it was less likely as not that the Veteran's current knee disorders were caused by or related to his inservice injury to the knees. 

To the extent that the Veteran is claiming that he has suffered a continuity of knee symptoms since the inservice accident, the Board does not find such assertions to be credible in light of the overall record.  It is highly significant that contemporaneous service records not only show that the Veteran did not complain of any continuing symptoms, he actually denied any knee problems when he had the opportunity to do so at his discharge examination.  At that time, he certified that the information he provided was true and complete.  This demonstrates that the Veteran did not believe he had any continuing knee problems several months after the motor vehicle accident.  Moreover, at the time of his discharge examination, his lower extremities were clinically evaluated as normal, demonstrating that trained medical personnel were of the opinion that there was no such disability at that time.  The Veteran's current assertions are simply inconsistent with his past reports and actions.  

Further, the record shows a period of many years after service with no evidence of continuing symptoms.  

Finally, a medical examiner has offered a negative medical opinion based on a review of the overall record.  The Board finds the opinion to be fully adequate.  It is consistent with and fully supported by the overall evidence.  The record shows lacerations to the knees during service, but no continuing knee symptoms during the remainder of service or for many years thereafter.  

The Board is compelled to conclude that the preponderance of the evidence is against a finding that the Veteran's current degenerative joint disease of the knees is causally related to the lacerations to the knees suffered in 1963, approximately 40 years before the Veteran's claim.  

Bilateral Foot Disability

It is not clear why the Veteran believes that service connection is warranted for foot disability.  Service treatment records do not reference any foot complaints or findings.  Records documenting the June 1963 motor vehicle accident do not reference any foot complaints or findings.  The Veteran expressly denied foot trouble at the time of his October 1963 discharge examination, and his feet were clinically evaluated as normal at that time.  

Post service treatment records do not document any complaints or medical findings related to the feet for many years after service.  VA records in 2001 show treatment for ulcerative callous tissue of the left 5th toe with hyperkeratosis.  The Veteran reported the left 5th toe to be painful for the previous several months.  Other foot problems noted at that time included pes planus, hammertoe deformity bunion joint deformity.  The examiner documented that the Veteran was cautioned as to the importance of controlling his blood glucose.  Subsequent VA treatment records show continued treatment of both feet for diabetic foot care.  

After reviewing the record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for bilateral foot disability.  There is simply no persuasive evidence suggesting a nexus to the Veteran's service.  

To the extent that the Veteran my expressly or implicitly be claiming foot problems in service and continuing to the present, such assertions are not credible as they are inconsistent with the record.  The Veteran did not seek treatment for foot symptoms during service and denied foot problems at the time of his discharge examination.  His feet were clinically evaluated as normal at that time.  In other words, the record shows that the Veteran himself as well as medical personnel did not believe that there was any foot disorder during service.  There is otherwise no persuasive evidence of any continuity of foot symptoms since service.  Entitlement to service connection for bilateral foot disability is not warranted.  


ORDER

Entitlement to service connection for left knee scar is not warranted.  Entitlement to service connection for bilateral knee disability is not warranted.  Entitlement to service connection for bilateral foot disability is not warranted.  To this extent, the appeal is denied. 


REMAND

The Veteran is also claiming entitlement to service connection for acquired psychiatric disability, to include depression with alcoholism and drug addiction.  June 1962 and September 1963 service treatment records show that the Veteran underwent psychiatric evaluation.  The June 1962 service treatment record mentioned that the Veteran had experienced depression with thoughts of suicide.  Post service treatment records show that the Veteran was treated for depression at the VA in March 2008.  With in-service and post service treatment, the Board believes that a VA examination would be appropriate.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA psychiatric examination to determine the diagnosis of any current acquired psychiatric disability, including depression.  The Veteran's claims file must be provided to the examiner for review.  All appropriate studies and/or tests should be performed.  The examiner should report all current psychiatric disabilities diagnosed on examination.  

As to each current acquired psychiatric disability, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that such current acquired psychiatric disability is causally related to service, to specifically include psychiatric complaints/findings documented in the service treatment records?  

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service treatment records.  

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for an acquired psychiatric disability.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


